DETAILED ACTION
This action is in response to applicant’s amendment received 07/23/2015. Amended claims 5-6 and 14 are acknowledged. Claims 1-16 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krull et al. (US 2017/0373359, herein “Krull”).
Regarding claim 1, Krull discloses: 
a coolant supplying module (figs. 2 and 9) for supplying a coolant stored in a shared reservoir tank (206 in fig. 2; 206-13 plus 206-14 in fig. 9) to an electrical component cooling circuit (where components 102A, 102B are, fig. 2) and a battery cooling circuit (where battery 106 is, fig. 2) [par. 0026], comprising:
a main body connected to the shared reservoir tank (206-13 plus 206-14) (see annotated fig. 9-KRULL, page 3);
at least one valve mounting portion (610-4) formed inside the main body configured to mount at least one valve device (320-14) (it is noted, Krull’s embodiments of figures 3A and 3B clearly disclose the alternative of having a valve mounting portion component -320-1, 320-2, 320-4- formed inside the main body of the reservoir -206-1, 206-2- as an obvious variation of the valve mounting portion -610-4- of figure 9) [par. 0028, lines 13-26; par. 0032, lines 21-33]. Furthermore, it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C);

    PNG
    media_image1.png
    516
    698
    media_image1.png
    Greyscale

at least one pump mounting portion (610-2, 610-3) formed inside the main body configured to mount at least one water pump (320-12, 320-13) (it is noted, again, Krull’s embodiment of figure 3A clearly discloses the alternative of having a pump mounting portion component -320-1, 320-2- formed inside the main body of the reservoir -206-1- as an obvious variation of the pump mounting portion -610-2, 610-3- of figure 9) [par. 0028, lines 13-26]. Furthermore, it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C); and
a control portion (208) (fig. 2) mounted outside the main body and electrically connected to the at least one valve device (320-14) and the at least one water pump (320-12, 320-13) [par. 0026 and par. 0056].
Regarding claim 5, Krull discloses:
the at least one valve mounting portion (610-4) being located on an inner top of the main body.
(it is noted, as applies to claim 1, above, Krull’s embodiments of figures 3A and 3B clearly disclose the alternative of having a valve mounting portion component -320-1, 320-2, 320-4- formed inside the main body of the reservoir -206-1, 206-2- as an obvious variation of the valve mounting portion -610-4- of figure 9) [par. 0028, lines 13-26; par. 0032, lines 21-33]. Furthermore, it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C);
Regarding claim 6, Krull discloses: 
the at least one pump mounting portion (610-2, 610-3) includes:
a first pump mounting portion (610-2) provided on a first side of a lower portion (206-14) of the reservoir tank (206-13 plus 206-14) based on the at least one valve mounting portion (610-4) provided inside the main body (see annotated fig. 9-KRULL, page 3); and
a second pump mounting portion (610-3) provided on a second side of the lower portion (206-14) of the reservoir tank (206-13 plus 206-14) based on the at least one valve mounting portion (610-4) provided inside the main body (see annotated fig. 9-KRULL, page 3).
Regarding claim 7, Krull discloses:
a first port being integrally formed on the first pump mounting portion (610-2, where pump 320-12 is) (clearly seen in fig. 11A), and a second port being integrally formed on the second pump mounting portion (610-3, where pump 320-13 is) (clearly seen in fig. 11B).
Regarding claim 8, Krull discloses: 
the first pump mounting portion (610-2) includes a first water pump (320-12, fig. 9; 204, fig. 2) provided on the electrical component cooling circuit [par. 0026, lines 7-10].
Regarding claim 9, Krull discloses: 
the second pump mounting portion (610-3) includes a second water pump (320-13, fig. 9; 204, fig. 2) provided on the battery cooling circuit [par. 0026, lines 19-22].
Regarding claim 10, Krull discloses: 
the first pump mounting portion (610-2) being disposed at a position opposite to the second pump mounting portion (610-3), and is located on a same line at both lower sides of the main body (see annotated fig. 9-KRULL, page 3).
Regarding claim 11, Krull discloses: 
each drive shaft of the water pumps (320-12, 320-13) being disposed parallel to each other (fig. 9), but does not disclose the shat of the at least one valve device being disposed in parallel to the shat of the at least one water pump. However, per figure 3B, components 320-3 or 320-5 may be formed in different locations of the reservoir 206-2 as may be desired or needed within a particular implementation and design of the thermal system [par. 0032, lines 6-13 and 21-24]. Therefore, it would have been obvious to one of skill in the art to have the at least one valve device (320-14 which, in this case, would be any of the components 320-3 or 320-5) being disposed parallel to the at least one water pump (320-12, 320-13) according to the design requirements of the thermal system. Furthermore, it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).
Regarding claim 12, Krull discloses: 
the control portion (208) including:
a printed circuit board (PCB) electrically connected to control operations of the at least one valve device (320-14) and the at least one water pump (320-12, 320-13, fig. 9; 204, fig. 2) [par. 0026] (it is noted, per par. 0065, control portion -208- may include any device that manipulates signals and may further include memory devices or embedded circuitry. It is old and known in the art that PCB’s are part of embedded system designs and are present in almost every electronic device).
	Krull does not disclose:
		The control portion including a case mounted on an outside of the main body.
However, Krull clearly discloses, referring to figures 3A to 4D, that components 320-1 to 320-10 include any type of components that are part of a thermal system [par. 0026, lines 16-26] (which, in the instant case, the control portion is clearly a component that is part of the thermal system) as may be desired or needed within a particular implementation and design [par. 0032, lines 8-13] in order to attain a more efficient construction and assembly of these parts and reduce the number of points of potential failures due to the mounting of multiple components, the interconnection of multiple electrical connectors for different components, etc. [par. 0004] within the reservoir tank (that includes the main body, as seen in annotated fig. 9-KRULL, page 3 and figures 10-11B).
Therefore, it would have been obvious to one of skill in the art, before the filing date of the claimed invention, to have the control portion including a case mounted on an outside of the main body for the purpose of reducing the number of points of potential failures due to the mounting of multiple components, the interconnection of multiple electrical connectors for different components, etc.
Regarding claim 13, Krull does not disclose:
a connector connecting portion may be formed at the case to selectively apply a control signal to the printed circuit board. However, in order to properly operate the at least one valve device (320-14) and the at least one water pump (320-12, 320-13, fig. 9; 204, fig. 2) and the different components (320-1 to 320-10) of the system [par. 0026, lines 22-31] through the printed circuit board, a connector connecting portion may necessarily be formed at the case to selectively apply a control signal to the printed circuit board (see also par. 0065, where Krull discloses the processing devices being centrally located  and directly coupled together via a wired and/or wireless bus structure).
Regarding claim 14, Krull discloses: 
the main body further including a component connecting portion (610-5) to which a chiller (320-15) is connected (fig. 9).
Regarding claim 15, Krull discloses: 
the at least one water pump (320-12, 320-13 of fig. 9; 204 of fig. 2) is connected to the electrical component cooling circuit (where components 102A, 102B are) or the battery cooling circuit (where battery 106 is) (fig. 2) [par. 0026, lines 7-10 and 19-22].
Regarding claim 16, Krull discloses:
the at least one valve device (320-14) changes a flow path of the coolant circulating each of the electrical component cooling circuit (where components 102A, 102B are) and the battery cooling circuit (where battery 106 is) (fig. 2) [par. 0026, lines 24-31].

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krull et al. (US 2017/0373359, herein “Krull”).
Regarding claim 1, Krull discloses: 
a coolant supplying module (figs. 2 and 9) for supplying a coolant stored in a shared reservoir tank (206 in fig. 2; 206-13 in fig. 9) to an electrical component cooling circuit (where components 102A, 102B are, fig. 2) and a battery cooling circuit (where battery 106 is, fig. 2) [par. 0026], comprising:
a main body (206-14) connected to the shared reservoir tank (206-13) (fig. 9);
at least one valve mounting portion (610-4) formed inside the main body (206-14) configured to mount at least one valve device (320-14) (it is noted, Krull’s embodiments of figures 3A and 3B clearly disclose the alternative of having a valve mounting portion component -320-1, 320-2, 320-4- formed inside the main body of the reservoir -206-1, 206-2- as an obvious variation of the valve mounting portion -610-4- of figure 9) [par. 0028, lines 13-26; par. 0032, lines 21-33];
at least one pump mounting portion (610-2, 610-3) formed inside the main body (206-14) configured to mount at least one water pump (320-12, 320-13) (it is noted, again, Krull’s embodiment of figure 3A clearly discloses the alternative of having a pump mounting portion component -320-1, 320-2- formed inside the main body of the reservoir -206-1- as an obvious variation of the pump mounting portion -610-2, 610-3- of figure 9) [par. 0028, lines 13-26]; and
a control portion (208) (fig. 2) mounted outside the main body (206-14) and electrically connected to the at least one valve device (320-14) and the at least one water pump (320-12, 320-13) [par. 0026 and par. 0056].
Regarding claim 2, Krull discloses: 
the main body (206-14) further including a tank connecting portion provided at an upper end of the main body (206-14) configured to be connected to the reservoir tank (206-13) and communicating with an inside of the main body (206-14) (see annotated fig. 9-KRULL-II, page 8).
Regarding claim 3, Krull discloses:
a connection aperture is formed at the reservoir tank (206-13) corresponding to the tank connecting portion (see annotated fig. 9-KRULL-II, page 8).
Regarding claim 4, Krull does not disclose: 
a seal ring being installed between the connection aperture and the tank connecting portion, the seal ring being configured to prevent the coolant stored in the reservoir tank from leaking to an outside of the main body.
However, Krull clearly discloses that the connectivity, coupling joining of the connection aperture and the tank connecting portion may be achieved using any desired means by which the two sections may be joined together [par. 0054, lines 7-15] and cites different techniques, including weld interface configured to prevent the coolant stored in the reservoir tank from leaking to an outside of the main body.


    PNG
    media_image2.png
    521
    696
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have a seal ring being installed between the connection aperture and the tank connecting portion and configured to prevent the coolant stored in the reservoir tank from leaking to an outside of the main body since it has been held that it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007). In the instant case, installing a seal ring between the connection aperture and the tank connecting portion instead of a weld interface would yield the predictable result of ease access to the reservoir tank and the main body for maintenance and repair.

Response to Arguments
Applicant’s arguments of 08/22/2022, regarding some limitations of claims 4, 11 and 12, are unpersuasive because they are simply remarks that merely provide a conclusory statement indicating what the instant application claims that Krull allegedly does not disclose, and providing no arguments to refute the rejections and interpretations presented on the Office Action mailed 06/08/2022. Please refer to the rejection, above, for a detail explanation on how Krull can be interpreted to read on the claims.
Additionally, also in page 7 of the remarks, Applicant argues that the component connecting portion of the instant application is integrally formed with the main body.
In response, it is noted that the feature upon which applicant relies (the component connecting portion being integrally formed with the main body) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this respect, the device of Krull structurally meets the invention as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763